Title: To John Adams from George Crowninshield, 1 September 1798
From: Crowninshield, George
To: Adams, John



Sir
Salem 1st Septembr 1798

We had the honor to tender the offer of two very fine fast sailing Ships to the Secretary of the Navy on loan, as you will be satisfied by our letter of the 16th August, a Copy of which, with his answer, we beg leave to enclose to you, as we fear the Secrety: has not rightly understood our meaning—We had no idea of offering the two Ships for Sale, our intention was, and still is, to present them to Government as a loan if they should be deemed worthy the acceptance, the obvious inference is, that we should, in this case, expect to receive “6 pr: Cent stock” in payment.—We shall be always happy to render every service in our power to our Country, and will not be the last to join in bringing about any measures calculated for its assistance, but Sir it must strike you, as natural enough, that in respect to procuring vessels of force, We as a family can do no more than we have now offered, and should they not be accepted we as Citizens of the town of Salem, attatched to its honor and general good character, shall always regret, that we can not be gratified with the idea of having contributed our mite to the scale of patriotic donations.—
We hope Sir you will pardon the liberty we have taken in this informal application, and as we shall immediately employ the Ships on East India voyages, if they are not accepted, may we still intrude in the request to be indulged with your determination respecting them as soon as you can conveniently.—
We have the honor to be with very / great respect Your Excellency’s / most Obedt & Most humble servts
George Crowninshield And Sons—
PS. The bearer Captn Benjm Crowninshield will consider himself honored in answering any questions the President may be pleased to put to him respecting the Vessels.—

